United States Court of Appeals
                       For the First Circuit


No. 04-1749

                           UNITED STATES,

                              Appellee,

                                 v.

              RICHARD GUERRIER, a/k/a VIGGENS GUERRIER,

                        Defendant, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on November 8, 2005 is
amended as follows:

     Page 6, lines 4-7 should read as follows: "On May 18, 2005,
before Guerrier filed his brief in this appeal, the district
court issued an arrest warrant for him for violating the terms of
his supervised release."